Case 19-80064-TLS            Doc 858      Filed 04/01/19 Entered 04/01/19 15:32:40                       Desc Main
                                         Document     Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA


 In re:
                                                            Chapter 11
 SPECIALTY RETAIL SHOPS HOLDING
 CORP., et al.                                              Case No. 19-80064-TLS

                                                            Jointly Administered
                   Debtors.
                                                            Chief Judge Thomas L. Saladino

     APPLICATION AND REQUEST FOR ALLOWANCE AND PAYMENT OF
   ADMINISTRATIVE EXPENSE CLAIMS OF THOMPSON ASSOCIATES CORP.
  PURSUANT TO 11 U.S.C. §§ 365(d)(3) AND 503(b)(1) AGAINST DEBTOR SHOPKO
       STORES OPERATING CO., LLC, LESSEE (CASE NO. 19-80075) and
            NOTICE OF OBJECTION/RESISTANCE DEADLINE1


          Thompson Associates Corp. (“Thompson”), a Utah corporation files this Application and

Request for Allowance and Payment of Thompson’s administrative expense claims pursuant to

11 U.S.C. §§ 365(d)(3), 503(b)(1) and 507(a)(2) (“Application”) against its Lessee, Shopko

Stores Operating Co., LLC, in accordance with the Bar Date Order for requesting allowance and

payment of administrative claims (Docket No. 421) seeking allowance of its administrative

claims specified below (“Administrative Claims”) and for an Order of the Court compelling

immediate payment of the Administrative Claims in full and in cash. Thompson seeks allowance

and payment of the Administrative Claims in its Applications against both the jointly

administered Debtors, Shopko Stores Operating Company, LLC (Case No. 19-80075) the


          1
           This Application is similar to and based upon essentially the same grounds as the Application filed against
the Specialty Retail Shops Holding Corp. case (Case No. 19-80064 (and also the lead case)) in an abundance of
caution in order to assert the relief requested in both the case of Thompson’s Lease guarantor (Specialty Retail) and
Thompson’s principal lessee under its Lease, Shopko Stores Operating Co. LLC (Case No. 18-80075).


1554255.1
Case 19-80064-TLS       Doc 858     Filed 04/01/19 Entered 04/01/19 15:32:40              Desc Main
                                   Document     Page 2 of 18




principal lessee under the Lease (as defined below), and Specialty Retail Shops Holding Corp.

(Case No. 18-80064), under the Guaranty of the Lease (as defined below) to the extent Shopko

Stores Operating Co., LLC fails to pay the Administrative Claims as allowed and ordered. ing .

In support of its Application, Thompson states as follows:


                                            PARTIES

        1.     ShopKo Stores Operating Co., LLC (“ShopKo Operating”), is a Delaware

limited liability based in Green Bay, Wisconsin.

        2.     Specialty Retail Shops Holding Corp. (“ShopKo Holding” and collectively with

ShopKo Operating, “ShopKo”) is a Delaware corporation based in Green Bay, Wisconsin.

        3.     Shopko and certain other affiliates2 filed a voluntary petition for relief under

Chapter 11 of the Bankruptcy Code, 11 U.S.C.A. §§ 101 et seq., on January 16, 2019 (“Petition

Date”). The Debtors continue to operate their businesses and manage their properties as

debtors-in-possession pursuant to 11 U.S.C §§ 1107 and 1108.

        4.     Thompson Associates, Corp. (“Thompson”) is a Utah Corporation, owning

certain real property including a commercial building located at 955 N Main St, Spanish Fork,

UT 84660 (the “Property”), which Property is currently leased to and occupied by ShopKo

Stores Operating Co., LLC (“ShopKo Operating”) and used to operate Shopko Store #108.




        2
         Specialty Retail Shops Holding Corp., Pamida Transportation, LLC, Pamida Stores
Operating Co., LLC, Penn-Daniels, LLC, Place’s Associates Expansion, LLC, Retained R/E
SPE, LLC, Shopko Finance, LLC, Shopko Gift Card Co., LLC, Shopko Holding Company, LLC,
Shopko Institutional Care Services Co., LLC, Shopko Optical Manufacturing, LLC, Shopko
Properties, LLC, , SVS Trucking, LLC (collectively, with Shopko Stores Operating Co., LLC,
the “Debtors”),

                                                 2
1554255.1
Case 19-80064-TLS        Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40              Desc Main
                                   Document     Page 3 of 18




                                 JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this matter pursuant to Sections 157(a) and 1334

of Title 28 of the United States Code.

        6.      Venue is proper in this Court pursuant to Section 1409(a) of Title 28 of the United

States Code.


                                    BACKGROUND FACTS

A. The Lease

        7.      On or about February 11, 2015, ShopKo Operating entered into a certain Lease

(“Lease”) with Thompson’s predecessor-in-interest. See Declaration of Troy Thompson

(“Thompson Declaration”) ¶ 3. A true and correct copy of the Thompson Declaration is

attached hereto as Exhibit A.

        8.      In addition to making monthly rental payments, the Lease obliges ShopKo

Operating to: (i) pay taxes on the Property (see Lease, § 3.01, Ex. A) (“Tax Obligation”); and

(ii) maintain the Property “in good working order,” including the Property’s roof, mechanical,

electrical, pipes, etc. (see id. at § 9.02) (“Maintenance Obligation”).

        9.      As of the filing of this Administrative Claim, ShopKo Operating continues to

occupy and make use of the Property. See Thompson Decl. ¶ 4. Indeed, since the beginning of

February 2019, ShopKo Operating has been conducting a going-out-of-business sale (“GOB

Sale”) at the Property. Id. ¶ 5. As of the date of this Application, the GOB Sale is still in

progress. Id.

        10.     The Lease has not yet been rejected, assumed, or assumed and assigned.



                                                 3
1554255.1
Case 19-80064-TLS           Doc 858      Filed 04/01/19 Entered 04/01/19 15:32:40                       Desc Main
                                        Document     Page 4 of 18




B. The Guaranty

        11.      In conjunction with the Lease (and executed on the same day), ShopKo Holding

entered into an Unconditional Guaranty of Payment and Performance (“Guaranty”), under

which ShopKo Holding guaranteed “complete and performance” of all of ShopKo Operating’s

obligations under the Lease, including but not limited to the payment of rent, taxes, and

maintenance and repair costs. See Thompson Decl. ¶ 4.

C. The Postpetition Agreement

        12.      On February 12, 2019 (almost a month after the Petition Date), ShopKo Operating

and Thompson entered into an Agreement Regarding Payment of Certain Postpetition Lease

Obligations (“Postpetition Agreement”).3

        13.      The Postpetition Agreement provides that Thompson (as ShopKo Operating’s

landlord) “shall have an administrative expense claim for Rent on a per diem basis . . . for the

period from the end of the Stub Period through the date Debtor rejects such Lease.” Postpetition

Agreement, § 2. The Postpetition Agreement also provides that “all Rent following the Stub

Period shall be timely paid by Debtors in accordance with the terms of the Lease.” Id. at § 3.

        14.      The Postpetition Agreement defines “Rent” as “any rent, common area

maintenance, taxes, or other monthly charges, cost, or expense chargeable to Debtor under any of

the Lease.” Id. at § E. The Postpetition Agreement defines “Stub Period” as “the Petition Date

through the last date of the billing cycle in effect as of the Petition Date.” Id. at § D.


         3
           Debtors designated the Postpetition Agreement as “Confidential Subject to FRE 408.” Accordingly,
Thompson has not attached a copy of the agreement to this Application and makes only limited and necessary
references to it. Fed.R.Ev. 408(b) provides that the Court “may admit this evidence for another purpose” and is not
required to exclude evidence otherwise discoverable merely because it is presented in the course of compromise or
settlement negotiations. See, Bower v. Stein Eriksen Lodge Owners’ Assn., Inc., 201 F. Supp. 2d 1134, 1139 (D.
Utah 2002).

                                                         4
1554255.1
Case 19-80064-TLS           Doc 858       Filed 04/01/19 Entered 04/01/19 15:32:40                      Desc Main
                                         Document     Page 5 of 18




         15.      In the Postpetition Agreement, the parties acknowledged that Thompson had

received the “Rent obligations” for the month of February “except the property tax proration for

the month of February 2019 that came due under the Lease after the Petition Date.” Id. at § G.

         16.      Moreover, as evidenced by Exhibit A to the Postpetition Agreement, ShopKo

explicitly agreed to pay the following amounts as “Stub Rent”: “$20,355.00 base rent plus

$3470.00 tax proration.” Postpetition Agreement, Ex. A.

         17.      On February 21, 2019, Thompson received a payment from ShopKo for

$23,825.00 for the Stub Rent. This amount included the tax proration. Thompson also received

payment for February, March and April, 2019—but only for base rent; the payments did not

include the property tax proration for February, March or April. See Thompson Decl. ¶ 6. The

unpaid post-petition tax proration to date is $19,627.00—$6,724.00 for each of February, March

and April, 2019.4 The anticipated rent and tax proration for May, 2019 is based on the same

calculation: base rent of $39,438.78 plus $6,724.00 per month tax proration.

D. The Lack of Maintenance of the Building’s Roof

         18.      During its occupation and use of the Property, ShopKo has failed to maintain the

Property in good working order. This failure to maintain the Property is most apparent with the

roof. For example:

                  a.       The gravel roof ballast has been cleared away and needs to be replaced;

                  b.       Several areas of the roof have been patched and not been reassembled;




         The Lease is listed on the Debtors’ first postpetition notice of Store Closings with a date of April 15,
         4

2019. See Docket No. 16. Ex. C. However, the Lease has not been rejected, assumed, or assumed and assigned.

                                                          5
1554255.1
Case 19-80064-TLS            Doc 858      Filed 04/01/19 Entered 04/01/19 15:32:40                        Desc Main
                                         Document     Page 6 of 18




                  c.       The roof’s membrane has bellowed from the walls and flashings, leaving it

         susceptible to tearing, breaking, or pedestrian damage; and

                  d.       Some maintenance that has been performed on the roof has been done in a

         manner that does not meet manufacturer’s specifications.

See Declaration of Mike Harwood (“Harwood Declaration”) ¶ 4. A true and correct copy of

the Harwood Declaration is attached hereto as Exhibit B.

         19.      All of this damage to the Property’s roof was caused by ShopKo’s failure to

properly maintain the roof. Id. ¶ 5.

         20.      As a result of ShopKo’s failure to perform the Maintenance Obligation under the

Lease, Thompson has been damaged in the amount of $435,395.00. Id. ¶ 6. Thompson filed

timely proofs of claim in each of the Shopko Holdings and Shopko Operating cases claiming

administrative expense priority for the Maintenance Obligation. See Proofs of Claim Nos. 1777

and 1778.

E. Tax Proration for April 2019

         21.      The Lease requires ShopKo to pay base monthly rent on the first day of each

month in the amount of $39,438.78.5 See Lease at § 2.01.

         22.      As of the date of this filing, ShopKo paid base rent due under the Lease for the

month of April 2019 but no tax proration. See Thompson Decl. ¶ 7.




         5
           The Lease is a triple net lease under the terms of which ShopKo pays directly all taxes, insurance, costs of
maintenance, utilities, snow removal, maintenance and other expenses that would normally be included in CAM.
This Administrative Claim assumes that such payments are current, pre-petition and postpetition. Such expenses are
not included in the base rent figure provided here. To the extent such expenses are not timely paid, Thompson
reserves the right to amend this Administrative Claim Application to include those unpaid amounts.

                                                          6
1554255.1
Case 19-80064-TLS       Doc 858     Filed 04/01/19 Entered 04/01/19 15:32:40              Desc Main
                                   Document     Page 7 of 18




        23.    Thompson therefore seeks allowance of the April tax proration in the amount of

$6,724.00 as an administrative expense claim. The Bar Date Order (Docket No. 421) requires

that all administrative claims from the Petition Date to April 1, 2019 be asserted by the Bar Date.

Thompson has been paid the base rent for April, 2019. As a result, Thompson requests the April

2019 tax proration.


                                     REQUESTED RELIEF

        24.    Thompson requests that the following administrative claims be allowed and

ordered paid as requested herein: (i) administrative expense claim for the Tax Obligation in the

amount of $19,627.00 (representing February, March, and April, 2019 at $6,724.00 per month);

(ii) an administrative expense claim for the Maintenance Obligation in the amount of

$435,395.00; (iii); an administrative claim for anticipated May, 2019 rent and tax proration to be

paid when and if due in the sum of $46,162.78 (which is the sum of the monthly tax proration of

$6,724.00 and base rent of $39,438.78) (“May Rent”)(the foregoing administrative claims are

collectively referred to as the “Administrative Claims”), (v) an order compelling immediate

payment, in full and in cash, of the Tax Obligation and the Maintenance Obligation and payment

of the May Rent as due.


                             BASES FOR REQUESTED RELIEF

A. The Tax Obligation and the Maintenance Obligation Are Allowable Administrative
   Expense Claims under 11 U.S.C. § 365(d)(3)

        25.    Under 11 U.S.C. § 365(d)(3), a debtor in possession is required to timely perform

all obligations of the debtor under an unexpired lease of nonresidential property until the lease is

assumed or rejected. According to the 8th Circuit BAP’s decision in In re Burival, the debtor in

                                                 7
1554255.1
Case 19-80064-TLS       Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40             Desc Main
                                  Document     Page 8 of 18




possession must perform the debtor’s lease obligations “as they become due’ under the terms of

the lease. 406 B.R. 548, 553 (8th Cir. B.A.P. 2009). For lease claims that arise postpetition, pre-

rejection, “Section 365(d)(3) provides administrative expense status.” Id. at 555.

        26.    Here, the Lease obliges ShopKo Operating to pay property taxes and maintain the

Property in good working order. See Lease, at §§ 3.01 & 9.02. And as ShopKo Operating’s

guarantor, ShopKo Holding is under these same obligations. See Guaranty, at § 1. Because

ShopKo Operating and ShopKo Holding have failed to perform their obligations under the

Lease, the Court should award Thompson an administrative expense claim in the amount of

Thompson’s postpetition, pre-rejection damages related to the Tax Obligation and the

Maintenance Obligation.

        1. The Tax Obligation

        27.    Under the Lease, ShopKo must pay taxes on the Property “in a timely manner.”

Id. at § 3.01. The Lease does not precisely define what “in a timely manner” means. While

ShopKo must pay the property taxes “before the last day the [taxes] may be paid without fine,

penalty, interest or additional cost,” it may pay them “in installments.” Id. In other words, under

the Lease, although ShopKo must pay taxes before they can be considered late (which under

Utah law would be November 30 each year), it may pay them throughout the year. However,

Thompson and ShopKo modified ShopKo’s obligations vis-à-vis paying property taxes when

they executed the Postpetition Agreement.

        28.    The Postpetition Agreement does three key things with respect to ShopKo’s

postpetition obligations under the Lease: (1) it obliges ShopKo to pay the “Stub Rent” within




                                                8
1554255.1
Case 19-80064-TLS           Doc 858      Filed 04/01/19 Entered 04/01/19 15:32:40                       Desc Main
                                        Document     Page 9 of 18




five days of the execution of the agreement6; (2) it gives Thompson an administrative expense

claim for “Rent”; and (3) it requires ShopKo to pay “all Rent” in a timely manner “in accordance

with the terms of the Lease.” Postpetition Agreement, at §§ 1–2.

        29.      “Rent” and “Stub Rent” are defined terms under the Postpetition Agreement.

“Rent” means “any rent, common area maintenance, taxes, or other monthly charges, cost, or

expense chargeable to Debtor under . . . the Lease.” Id. at Recital E (emphasis added). “Stub

Rent” means all Rent “for the Stub Period,” which the agreement defines as the period between

the Petition Date and January 31, 2019. Id. at Recitals D & E. In other words, the Postpetition

Agreement requires ShopKo to pay rent and property tax prorations for the Stub Period and

thereafter until rejection. This is further evidenced by Exhibit A to the Postpetition Agreement,

which shows that ShopKo explicitly agreed to pay the following amounts as “Stub Rent”—

“$20,355.00 base rent plus $3470.00 tax proration.” Postpetition Agreement, Ex. A.

        30.      The Postpetition Agreement also provides that “all Rent following the Stub Period

shall be timely paid by [ShopKo] in accordance with the terms of the Lease.” Id. at § 3. Under

the Lease, base rent is due on the first day of each month. See Lease, at § 2.01. So, while the

Postpetition Agreement required ShopKo to pay the Stub Rent within five days of the execution

of the agreement, all remaining Rent (i.e., base monthly rent and property tax prorations) were to

be paid on a monthly basis.

        31.      On February 14, 2019, the Court entered its order (the final DIP financing order)

authorizing Debtors to “enter into, and perform under, agreements in the form attached [to the


        6
            To be exact, the Postpetition Agreement requires ShopKo to “pay the Stub Rent five business days after
the later of the execution of this Agreement or the Court granting authority to enter into this Agreement.”
Postpetition Agreement, at § 1. The Stub Rent and tax proration were timely paid as agreed.

                                                         9
1554255.1
Case 19-80064-TLS       Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40             Desc Main
                                  Document     Page 10 of 18




order] as Exhibit 3 with the landlords under the Debtors’ unexpired leases.” See Docket

No. 425, at § 5.15. The Postpetition Agreement, which was “effective as of February 12, 2019”

(see Postpetition Agreement, para. 1), mirrors the form of Exhibit 3 to the Court’s February 14

order although with some custom changes.

        32.    Again, the Postpetition Agreement required ShopKo to pay Thompson $23,825.00

for the Stub Rent, which included “$20,355.00 base rent plus $3470.00 tax proration.”

Postpetition Agreement, Ex. A. On February 21, 2019, Thompson received a payment from

ShopKo for $23,825.00. Thus, ShopKo has performed its first obligation under the Postpetition

Agreement—i.e., it paid both the base rent and the property tax proration for the Stub Period.

        33.    Subsequently, ShopKo also made payments related to its February and March

2019 obligations. See Thompson Decl. ¶ 6. However, although ShopKo paid the base rent for

February and March, 2019, it did not pay the property tax prorations for those months. Id. Thus

ShopKo has failed to fully perform its contractual obligations under the Lease, the Postpetition

Agreement, and Section § 365(d)(3) of the Bankruptcy Code.

        34.    The unpaid post-petition tax proration is $16,265.00—$6,724.00 for each of

February and March, plus $3,253.00 for April 1–15, 2019. Thompson requests that an

administrative expense claim for Thompson in that amount be allowed and paid.

        2. The Maintenance Obligation

        35.    As stated above, the Lease requires ShopKo to maintain the Property in good

working order. See Lease, at § 9.02. This maintenance requirement includes the Property’s roof.

See id. ShopKo Operating has occupied the Property under this Lease since November of 2015

(and under prior leases). However, as a direct result of ShopKo’s failure to properly maintain the


                                                10
1554255.1
Case 19-80064-TLS        Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40            Desc Main
                                   Document     Page 11 of 18




roof, a full roof replacement is necessary. See Harwood Decl. ¶ 6. Given ShopKo’s failure to

satisfy its obligations under the Lease, Thompson should be allowed and paid an administrative

expense claim for the cost of the roof replacement.

        36.    While a contractual duty to repair damaged property arises when the damage

occurred, a contractual duty to maintain property in good working order—like section 9.02 in the

Lease—arises “on a daily basis.” See In re Hayes Lemmerz Intern., Inc., 340 B.R. 461, 477–78

(Bankr. D. Del. 2006).

        37.    In In re Hayes, the debtor leased various CNC machines pursuant to a lease. Id.

at 466. The lease required the debtor to “maintain each unit of Equipment in good operating

order, repair, condition and appearance.” Id. at 476. The court found that this provision

contained “[t]wo separate and distinct obligations”—(1) “a duty to repair” and (2) “a duty to

maintain.” Id. at 478. The lessor (i.e., owner of the equipment) argued that both the duty to

repair and the duty to maintain “arose every day.” The court held that, under the lease, the

debtor was “obligated to repair a Machine when it was damaged.” Id. at 479. Thus the duty to

repair arose when the damage occurred, and only the cost of repairs resulting from damage that

occurred postpetition was entitled to an administrative expense. However, the court held that

“the maintenance obligation arose on a daily basis.” Id. at 477–78 (emphasis added). Thus, “the

‘first’ breach of maintenance obligation occurred each day maintenance was not done.” Id.

at 478. So the lessor was “entitled to an administrative expense” under Section 365 of the

Bankruptcy Code for the debtor’s “breach of its maintenance obligation” under the lease. Id.

        38.    Here, the damage to the Property’s roof resulted from ShopKo’s failure to

properly maintain the roof. See Harwood Decl. ¶¶ 4–6. Some of the issues resulting from


                                                11
1554255.1
Case 19-80064-TLS            Doc 858     Filed 04/01/19 Entered 04/01/19 15:32:40                        Desc Main
                                        Document     Page 12 of 18




ShopKo’s failure are somewhat minor. For example, the gravel roof ballast has been cleared

away and needs to be replaced. Id. ¶ 4. But the more serious issues involve the roof’s

membrane. Several areas of the roof have been patched and open penetrations are present due to

a failure to properly reassemble the membrane after patching. Id. The roof’s membrane has

bellowed from the walls and flashings leaving it susceptible to tearing, breaking, or pedestrian

damage, which in turn leaves the Property susceptible to leakage and substantial water damage.

Id. Indeed, the roof’s membrane has been maintained so poorly that simply patching the

membrane is sufficient—it must be replaced. Id. ¶¶ 6.

         39.      Importantly, none of these issues with the Property’s roof arise out of damage

caused by isolated occurrences, accidents, or catastrophic weather. See Harwood Decl. ¶ 5.

Instead, like the machines in In re Hayes, the cost to replace the roof is most fairly characterized

as damages caused by ShopKo’s failure to perform under the Lease by maintaining the roof in

good working order. For that reason, Thompson should be allowed and paid an administrative

expense claim for the Roof Obligation in the amount of $435,395.00.

         3. Base Rent for April 2019

         40.      The Lease requires ShopKo to pay base monthly rent on the first day of each

month in the amount of $39,438.78.7 See Lease at § 2.01.

         41.      As of the date of this filing, ShopKo paid base rent for the month of April 2019

but no tax proration. See Thompson Decl. ¶ 7.


        7
          The Lease is a triple net lease under the terms of which ShopKo pays directly all taxes, insurance, costs of
maintenance and other expenses that would normally be included in CAM. This Administrative Claim assumes that
such payments are current, pre-petition and postpetition. Such expenses are not included in the base rent figure
provided here. To the extent such expenses are not timely paid, Thompson reserves the right to amend this
Administrative Claim to include those unpaid amounts.

                                                         12
1554255.1
Case 19-80064-TLS       Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40              Desc Main
                                  Document     Page 13 of 18




         42.   Thompson therefore seeks allowance of the April tax proration, as part of the Tax

Obligations quantified above, as well as all of the Tax Obligations as an administrative expense

claim.

B. The Court should grant Thompson administrative expenses for the Tax Obligation and
   the Maintenance Obligation under 11 U.S.C. § Section 503

         43.   Section 503(b)(1) of the Bankruptcy Code allows administrative expenses for the

“actual, necessary costs and expenses of preserving the estate.” Courts allow administrative

claims “when the expense (1) arises post-petition; and (2) is beneficial to the Debtor’s estate.”

JN Med. Corp. v. Auro Vaccines, LLC, No. 8:18CV154, 2019 WL 687887, at *14 (D. Neb. Jan.

11, 2019); see also In re Burival, 406 B.R. 548, 555 (B.A.P. 8th Cir. 2009) (holding Section

503(b)(1) “generally requires proof of a benefit to the bankruptcy estate”). Both the Tax

Obligation and the Maintenance Obligation arose postpetition and have benefitted ShopKo’s

bankruptcy estates.

         44.   Even if, for some reason, Thompson is not entitled to an administrative expense

for the Tax Obligation or the Maintenance Obligation under Section 365(d)(3) of the Bankruptcy

Code, it can still qualify under Section 503(b)(1). See In re Goody’s Family Clothing, Inc., 443

B.R. 5 (Bank. D. Del. 2010). In In re Goody’s, a landlord sought administrative expense status

for taxes on its property for 2008 and 2009. The lease provided that the debtor was required to

pay the property taxes “when due.” Id. at 8. Under Tennessee law, taxes were due “on the first

Monday in October.” Id. at 12. The court held that the taxes for 2008 were due “long before the

January 13, 2009 petition date.” Id. at 18. Therefore, the landlord was not entitled to an

administrative expense claim under Section 365(d)(3) for the 2008 taxes.



                                                13
1554255.1
Case 19-80064-TLS          Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40           Desc Main
                                     Document     Page 14 of 18




        45.    The Goody’s court then turned its attention to the 2009 taxes. The debtor argued

that the court should not allow an administrative expense claim for the 2009 taxes because the

debtor rejected the lease on the property months before the 2009 taxes became due. Id. at 20.

The court analyzed the 2009 taxes under Section 503(b)(1). The court noted that, although the

2009 taxes were not due prior to rejection, the landlord was nevertheless entitled to

administrative expense claims for the 2009 taxes because the debtor “used and occupied [the]

premises” and “received the benefit of the 2009 Taxes.” Id. at 20. The court reasoned that

“[a]llowing [the debtor] to skip the payments for the January and February 2009 taxes, despite

the fact that [the debtor] continued to occupy and use the premises during that time,” and despite

the fact that the debtor paid taxes for other months in 2009, “would be an inconsistent and

inequitable result.” Id.

        46.    Here, the Roof Obligation arose postpetition because, as a maintenance

requirement, the obligation arose on a daily basis—including every day since the Petition Date.

See supra Part A(2). And, as stated above, the Tax Obligation arose postpetition because

ShopKo and Thompson entered into the Postpetition Agreement. Under the Postpetition

Agreement, ShopKo agreed that Thompson was eligible for an administrative expense claim for

the Tax Obligation and that ShopKo would pay the tax prorations on a monthly basis. See supra

Part A(1).

        47.    But even if the Tax Obligation did not arise postpetition, and even if the taxes for

2019 were not due until November 30, 2019 and assuming no agreement to the contrary, the

Court should still allow an administrative expense claim for the Tax Obligation because, like in

In re Goody’s, ShopKo has occupied and used the Property postpetition. Also, like in In re


                                                14
1554255.1
Case 19-80064-TLS       Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40               Desc Main
                                  Document     Page 15 of 18




Goody’s, ShopKo has paid some of the 2019 taxes—it paid the Stub Rent, which included the tax

proration for the Stub Period. Thus, as in In re Goody’s, it would be “inconsistent and

inequitable” to allow ShopKo to have used and occupied the Property—and thus enjoyed the

benefit of the 2019 taxes—but allow it to avoid payment of the Tax Obligation.

        48.    Both the Tax Obligation and the Maintenance Obligation have benefitted the

bankruptcy estates because they are part and parcel with ShopKo’s use of the Property, which

has undoubtedly benefitted the estate. On February 8, 2019, the Court entered its order

authorizing Debtors to conduct GOB sales at various locations. See Docket No. 369. Since the

beginning of February 2019, ShopKo has been conducting the GOB Sale on the Property. See

Thompson Decl. ¶ 5. Although Thompson has no knowledge of how much revenue the GOB

Sale has generated, Debtors have estimated that the gross proceeds from GOB sales generally

“will be approximately $80 to $95 million.” See Docket No. 16, at 5. Debtors have also told the

Court that the purpose of the GOB sales is to “maximize value for the Debtors’ estates.” Id. at 6.

        49.    Thus, the GOB sales have and will benefit the Debtors’ bankruptcy estates.

Without the Property (and other store locations across the country), ShopKo would be unable to

realize this benefit. Without payment of the taxes and maintenance of the Property, the Property

would be unable to house the GOB sales. Thus, the Tax Obligation and the Maintenance

Obligation have and will continue to benefit ShopKo’s bankruptcy estates.

C. Thompson is entitled to immediate payment of the Tax Obligation and the Maintenance
   Obligation.

        50.    The February, March, and April tax proration payments were due on February 1,

and March 1, and April 1, 2019 (respectively). ShopKo has failed to pay the tax prorations. See

Thompson Decl. ¶ 6. Thompson therefore requests that the Court order ShopKo to pay

                                               15
1554255.1
Case 19-80064-TLS        Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40                Desc Main
                                   Document     Page 16 of 18




$16,265.00 to Thompson immediately. In addition, because the Maintenance Obligation is a

continuing obligation, ShopKo’s duty to perform it arises every day. ShopKo has nevertheless

failed to perform the Maintenance Obligation. Therefore ShopKo asks the Court to order

ShopKo to pay $435,395.00 to Thompson immediately, in full and in cash.

        51.    Thompson asks the Court to order Shopko to pay the May Rent when and if it

comes due.


                                  RESERVATION OF RIGHTS

        52.    This Application is filed without prejudice to the filing by Thompson of

additional requests for allowance and payment of administrative expense claims with respect to

any other liability or indebtedness of the Debtors or any of their parents, subsidiaries or affiliates.

        53.    The filing of this Application is not: (a) a waiver or release of Thompson’s right

against any person, entity or property; (b) a consent by Thompson to the jurisdiction of this

Court with respect to the subject matter of this claim, any objection hereto, or any other

proceeding commenced in these cases against or otherwise involving Thompson; (c) a waiver of

the right to move to withdraw the reference, or otherwise to challenge the jurisdiction of this

Court, with respect to the subject matter of this claim, any objection thereto, or any other

proceeding commenced in these cases against or otherwise involving Thompson, or to assert that

the reference has already been withdrawn with respect to the subject matter of this claim, any

objection thereto, or any other proceeding commenced in these cases against or otherwise

involving Thompson; (d) an election of remedy, or (e) a waiver of any past, present or future

defaults or events of default.



                                                  16
1554255.1
Case 19-80064-TLS        Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40              Desc Main
                                   Document     Page 17 of 18




        54.    Thompson specifically preserves all of its procedural and substantive defenses

and rights with respect to any claim (if any) that may be asserted against Thompson by the

Debtors, any Debtor or non-debtor affiliate or other entity related thereto, any trustee for the

Debtors’ estates, any other party in interest in these bankruptcy cases, or any other person or

entity whatsoever.

        55.    Thompson fully reserves all rights to pursue joint and several or separate liability

for the obligations arising under the Lease against any one or more of the jointly administered

Debtors in its discretion.

        56.    To the best of the Thompson’s knowledge, the Administrative Claim is not

subject to any setoff or counterclaim in favor of the Debtor.

        57.    While Thompson has made every effort to (i) identify all tenancies and services

provided to Debtors prior to the Petition Date; (ii) identify the correct debtor entity with which it

conducted business; (iii) provide accurate information in the supporting exhibits; and (iv) include

all available or refer to all supporting documentation, Thompson reserves all rights to amend,

modify, or supplement this Applications at any time. In addition, Thompson is investigating

whether it has claims against any of the other jointly administered debtors on other bases not

identified herein. Thompson reserves all rights to file such other additional applications.

        58.    To the extent that Thompson has valid rights to set-off pursuant to 11 U.S.C.

§ 553, rights of recoupment, or otherwise, such rights are expressly preserved and Thompson

reserves all rights related to such setoff or recoupment. Further, Thompson specifically objects

to any provision of a plan of reorganization that attempts to discharge or otherwise alter any of

Thompson’s setoff or recoupment rights.


                                                 17
1554255.1
Case 19-80064-TLS       Doc 858    Filed 04/01/19 Entered 04/01/19 15:32:40             Desc Main
                                  Document     Page 18 of 18




        WHEREFORE, Thompson requests allowance and immediate payment of its

Administrative Claims in the amount of $455,022.78—$19,627.00 for the Tax Obligation,

$435,395.00 for the Maintenance Obligation, and, in addition, the May Rent, if and when due,

against both Shopko Operating as the primary responsible Debtor lessee and Shopko Holdings,

as guarantor of the obligations of the Lease.


                                         9013-1 NOTICE

TO:     ALL CREDITORS AND PARTIES IN INTEREST

        YOU ARE HEREBY ADVISED that this Notice is being furnished to all parties in
interest pursuant to Nebraska Rule of Bankruptcy Procedure 9013-1 and that any objection or
resistance with respect to the foregoing Application and Request for Allowance of Payment of
Administrative Claims of Thompson Associates Corp. must be filed with the Bankruptcy Court
Clerk – Omaha, Roman L. Hruska Courthouse, 111 South 18th Plaza, Suite 1125, Omaha, NE
68102, and served on Jeffrey W. Shields and Paul R. Smith of Jones Waldo Holbrook &
McDonough PC, 170 South Main Street, Suite 1500, Salt Lake City, Utah 84101, on or before
April 22, 2019. If objections are filed on or before said date, a hearing shall be established by
the Bankruptcy Court with Notice being limited to those parties filing objections or resistances.

       IF NO OBJECTION OR RESISTANCE is filed on or before the date set forth above, the
Bankruptcy Court will consider the approval of the foregoing Application without further notice
or opportunity to be heard.

        Dated this 1st day of April, 2019.

                                      JONES WALDO HOLBROOK & McDONOUGH, PC

                                          /s/ Jeffrey W. Shields
                                      Jeffrey W. Shields (Admitted Pro Hac Vice)
                                      Paul R. Smith (Admitted Pro Hac Vice)
                                      JONES WALDO HOLBROOK & McDONOUGH, PC
                                      170 S. Main Street, Suite 1500
                                      Salt Lake City, UT 84101
                                      Tel.: (801) 521-3200
                                      Fax: (801) 328-0537
                                      jshields@joneswaldo.com
                                      psmith@joneswaldo.com
                                      Attorneys for Thompson Associates Corp.

                                                18
1554255.1
